Name: Commission Regulation (EEC) No 456/88 of 18 February 1988 fixing additional amounts for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/20 Official Journal of the European Communities 19. 2. 88 COMMISSION REGULATION (EEC) No 456/88 of 18 February 1988 fixing additional amounts for poultrymeat products poultrymeat products other than slaughtered poultry and halves or quarters indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff Q introduces, with effect from 1 January 1988 , a new 'combined nomenclature', which meets the requirements of both the Common Customs Tariff and the Community's statistics on foreign trade and which replaces the previous nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by the Regula ­ tion (EEC) No 3907/87 (2), and in particular Article 8 (4) thereof, Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the diffe ­ rence between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third countries (3), as last amended by Regulation (EEC) No 1 527/73 (4); Whereas the offer price must be determined for all imports from all third countries ; whereas, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third coun ­ tries, a second offer price must be determined for exports from these other countries ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 8 of Regu ­ lation (EEC) No 2777/75 shall be as set out in the Annex hereto for the products listed in Article 1 (1 ) of that Regu ­ lation which appear in the said Annex. Article 2 This Regulation shall enter into force on 22 February 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 370, 30. 12. 1987, p. 14. (') OJ No 129, 28 . 6. 1967, p. 2577/67. ¥) OJ No L 154, 9 . 6 . 1973, p. 1 . Is) OJ No L 256, 7 . 9 . 1987, p. 1 . 19. 2. 88 Official Journal of the European Communities No L 46/21 ANNEX Additional amounts applicable to poultrymeat products with the exception of live and slaughtered poultry and halves or quarters (ECU/100 kg) CN code (*) Description (') Additional amount 0207 39 1 1 01 50,00 0207 39 21 02 10,00 0207 39 25 03 25,00 0207 39 31 04 25,00 0207 39 41 02 60,00 0207 39 45 01 50,00 0207 41 10 01 50,00 0207 41 41 02 10,00 0207 4171 03 25,00 0207 42 10 04 25,00 0207 42 41 02 60,00 0207 42 59 01 50,00 0 See Regulation (EEC) No 2658 /87 (OJ No L 256, 7 . 9 . 1987, p . 1 ). (') Origin : 01 Hungary, 02 Hungary and Yugoslavia, 03 Brazil and Hungary, 04 Brazil , Israel and Czechoslovakia.